Title: Thomas Jefferson to James Baker, 29 April 1817
From: Jefferson, Thomas
To: Baker, James


          
            Sir
            Monticello
Apr. 29. 17.
          
          I recieved yesterday your favor of the 23d, informing me of the deposit of Dum-fish with mr Gibson which I shall direct the first boat from this place to call for; & I shall be glad to recieve by the same conveyance 4. kegs of tongues & sounds, such as the one you sent me some time ago, to be lodged also with mr Gibson who will pay this in addition to the amount of the fish. I thank you for your kind offer of furnishing me with the articles peculiar to the Northern market, and will take the liberty of availing myself of it from time to time as my wants may require, & tender you the assurance of my esteem & respect
          Th: Jefferson
        